DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7, 10 and 12) in the reply filed on 12/2/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Elgamal
Claims 1, 6, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Elgamal et al.(USPubN 2021/0064884; hereinafter Elgamal).
As per claim 1, Elgamal teaches a data compression apparatus comprising a controller, wherein the controller is programmed to: 
compress output data that is sequentially outputted as time series data by a monitoring apparatus for monitoring a monitoring target range(“the cameral 104A, the camera 2104B, and the camera.sub.n 104N can capture video (not shown) and can encode the video via video encoders 114A-114N (hereinafter, at times, referred to individually as “a video encoder 114”, or collectively as “video encoders 114”) to create encoded video 116A-116N (hereinafter, at times, referred to individually as “an encoded video 116”, or collectively as “encoded video 116”)” in Para.[0030]); 
output the compressed output data to a data processing apparatus that detects an object that exists in the monitoring target range by using the output data(“video encoders are tuned for compression ratio and speed. The video encoders 114 described herein forgo this approach in favor tuning the GOP size 118 and the SC threshold 120 to produce I-frames only when an event occurs. An “event” is an occurrence of something of interest in a video captured by one of the cameras 104. An event may be, for example, an object entering or leaving a scene (i.e., an object recognition task), or an object changing position within a scene (i.e., an object detection task). More particularly, by way of example, and not limitation, an event could be detecting a road sign in a scenario where the camera 104 is deployed in a vehicle, or detecting a traffic jam in another scenario where the camera 104 is deployed as a traffic surveillance camera or stop light camera. The video encoders 114 can be tuned for each type of event” in Para.[0034]); and 
set a compression ratio used by the controller for compressing the output data, on the basis of an accuracy information that indicates a relationship between a compression ratio at which the output data is compressed and a detection accuracy of the object detected by the data processing apparatus by using the output data compressed at the compression ratio(Para.[0034], “where an accuracy of event detection and a filtering rate for each of the parameter configurations 710 is calculated … For each 
As per claim 6, Elgamal teaches wherein the controller is programmed to obtain the accuracy information by using an arithmetic model that outputs the relationship between the compression ratio and the detection accuracy when at least a part of the output data is inputted, and to set the compression ratio on the basis of the obtained accuracy information(“where an accuracy of event detection and a filtering rate for each of the parameter configurations 710 is calculated. In particular, every video frame is sent to a neural network (such as the MEC neural network 124, the CC neural network 130, or another neural network used, at least in part, for such calculations) for processing, and the detection result of this approach is used as a baseline. For each parameter configuration 710, the filtering rate can be calculated as a ratio of non-I-frames to total video frames, since only I-frames are sent to be processed (i.e., all non-I-frames are filtered out). The number of objects/events detected by the I-frames used is then compared with the baseline to determine the accuracy rate” in Para.[0079], “where the harmonic mean (“F1-score”) between the accuracy of event detection (“ACC”) and the filtering rate (“FR”) is calculated for each of the parameter configurations 710 using Equation 4 above. From operation 1110, the method 1100 proceeds to operation 1112, where the best parameter configuration 712 of the parameter configurations 710 is selected based upon the parameter 710 that has the highest F1-score as determined by Equation 5 above. The best parameter configuration 712 with the highest F1-score (as calculated by Equation 5) balances the tradeoff between trying to filter as much redundant information as possible and obtaining a high event detection accuracy. The video encoder 114 can be tuned to the GOP size 118 and the SC threshold 120 of the best parameter configuration 712 to yield this result” in Para.[0080]).
As per claim 7, Elgamal teaches wherein the monitoring apparatus includes at least one of a camera and a three-dimensional scanner, and the output data includes at least one of image data that constitutes moving image data, and point clouds data(“a plurality of cameras 104A-104N … the camera 2104B, and the camera.sub.n 104N can capture video (not shown) and can encode the video” in Para.[0030]).
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 12, Elgamal teaches a non-transitory program recording medium on which a computer program that allows a computer to execute a data compression method is recorded(“subject matter may be implemented as a computer-controlled apparatus, a computer process, a computing system, or as an article of manufacture such as a computer-readable storage medium” in Para.[0006]) and the other limitations in the claim 12 has been discussed in the rejection claim 1 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Elgamal in view of Deng and Tubbs
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elgamal et al.(USPubN 2021/0064884; hereinafter Elgamal) in view of Deng et al.(USPubN 2013/0251256; hereinafter Deng) further in view of Tubbs et al.(USPubN 2018/0004275; hereinafter Tubbs).
As per claim 2, Elgamal teaches all of limitation of claim 1. 
Elgamal is silent about wherein the controller is programmed to set the compression ratio so that a data size of the output data on which the compression process is performed is less than or equal to an allowable size and the detection accuracy is larger than or equal to an allowable accuracy.
Deng teaches wherein the controller is programmed to set the compression ratio so that a data size of the output data on which the compression process is performed is less than or equal to an allowable size(“this is a successful strategy in achieving high image quality while maintaining a reasonable compression ratio. However, in a system where memory resource is scarce, adjustments need to be made to the compression strategy in order to achieve compression to within a target memory size (or allowable memory capacity)” in Para.[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Elgamal with the above teachings of Deng in order to improve storage of video data with limited resources.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Elgamal and Deng with the above teachings of Tubbs in order to improve accuracy of detection of object.

Elgamal in view of Washino and Tubbs
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elgamal et al.(USPubN 2021/0064884; hereinafter Elgamal) in view of Washino et al.(USPubN 2017/0272791; hereinafter Washino) further in view of Tubbs et al.(USPubN 2018/0004275; hereinafter Tubbs)
As per claim 5, Elgamal teaches all of limitation of claim 1.
Elgamal teaches wherein the controller is programmed to transmit the compressed output data to the data processing apparatus through a communication network(“a network system 100 in which embodiments of the concepts and technologies disclosed herein will be described. The illustrated network system 100 includes a mobile telecommunications network 102 operated, at least in part, by one or more mobile network operators (not shown) to facilitate communications between a plurality of cameras 104A-104N (hereinafter, at time, referred to individually as “a camera 104”, or collectively as 
Elgamal is silent about the controller is programmed to set the compression ratio so that the compressed output data is allowed to be transmitted within a limit of an available bandwidth that is available to the controller in the communication network and the detection accuracy is maximized.
Washino teaches the controller is programmed to set the compression ratio so that the compressed output data is allowed to be transmitted within a limit of an available bandwidth that is available to the controller in the communication network(“the last leg of the signal path utilizes a more highly compressed signal, to maximize the usage of the available bandwidth. In most cases, this requires that the original signal be decompressed, and then re-compressed at a much higher compression ratio, so that less bandwidth is required for the final portion of the path” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Elgamal with the above teachings of Washino in order to improve transmitting of video data with limited resources.
Tubbs teaches the detection accuracy is maximized(“Thresholds may also be employed at further stages of processing performed in the face detection analysis. For example, subsequent stages may output relative probabilities that the detected object is a face, that the face is paying attention to the computing device 100, etc. Some implementations may use probability thresholds to determine whether to signal the power management circuit 318 that a face has been detected. For example, given a 90% accuracy threshold, the face detection circuit 316 can output this signal whenever the face 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Elgamal and Washino with the above teachings of Tubbs in order to improve accuracy of detection of object.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SUNGHYOUN PARK/Examiner, Art Unit 2484